DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to Application filed on 10/09/2020.
No priority date is claimed.  Therefore, the effective filing date of this application is 10/09/2020.
Claims 1-13 are pending.

Information Disclosure Statement

The Information Disclosure Statement (IDS) filed by Applicant on 10/12/2020 has been considered.  A copy of the considered IDS as initialed, signed and dated by Examiner is included with this Office action.

Remarks

Regarding claim 1, claim 1 recites a method comprising a series of steps for generating, updating and querying a knowledge graph via a network (i.e., tied to a machine), which is directed to a process (i.e., a statutory category of invention).  In addition, claim 1 reciting a method/technique for disambiguating entities in a knowledge graph provided for searching is not directed to any judicial exception, including a nature of law, a natural phenomenon or any abstract idea identified by the courts as defined in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and the October 2019 Update.  Therefore, claim 1 as well as its dependent claims 2-3 are eligible under 35 U.S.C. §101 according to the 2019 PEG and the October 2019 Update.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 4, the phrase “that is potentially ambiguous” as recited in line 2 can be interpreted as referring to “the knowledge graph” instead of referring to “a particular node” as intended.  Therefore, the scope of the claimed invention is unclear.  

Similarly, regarding claim 12, the phrase “that is potentially ambiguous” as recited in line 2 can be interpreted as referring to “the knowledge graph” instead of referring to “a particular node” as intended.  Therefore, the scope of the claimed invention is unclear.
Other dependent claims 5-11 and 13 are rejected as incorporating and failing to resolve the deficiency of rejected independent claims 4 and 12 upon which they depend correspondingly.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 4-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because:

Regarding claim 4, this claim recites a method comprising a series of steps not tied to a machine, which can be interpreted as a manual process (e.g., drawing on a paper with a pen) that is not directed to any of four statutory categories of invention.

Other dependent claims 5-11 are rejected as incorporating and failing to resolve the deficiency of the independent claim 4 upon which they depend.



Regarding claim 12, this claim recites a method comprising a series of steps not tied to a machine, which can be interpreted as a manual process (e.g., drawing on a paper with a pen) that is not directed to any of four statutory categories of invention.

Other dependent claim 13 is rejected as incorporating and failing to resolve the deficiency of the independent claim 12 upon which it depends.

Allowable Subject Matter

Claims 1-2 are allowed.

It should be noted that there is no prior art rejection for claims 4-13.

The following is a statement of reasons for the indication of allowable subject matter:  

The prior art of record in the field of generating, updating and using a knowledge graph does not disclose a process for disambiguating entities/nodes in a knowledge graph by identifying and processing a particular node that is potentially ambiguous in the knowledge graph as recited in independent claims 1, 4 and 12.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG THAO CAO whose telephone number is (571)272-2735. The examiner can normally be reached Monday - Friday: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Phuong Thao Cao/Primary Examiner, Art Unit 2164